UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 08-6508



KERRY BOONE,

                Plaintiff - Appellant,

          v.


HARRELL, MDII; B. PARRIS, MDII; ALBRITTON, Sergeant; LOWE,
Deputy,

                Defendants - Appellees.


Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Jerome B. Friedman, District
Judge. (2:06-cv-00619-JBF-FBS)


Submitted:   June 26, 2008                    Decided:   July 2, 2008


Before KING and DUNCAN, Circuit Judges, and WILKINS, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Kerry Boone, Appellant Pro Se. Lisa Ehrich, Jeff W. Rosen, PENDER
& COWARD, PC, Virginia Beach, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Kerry Boone appeals the district court’s order denying

relief on his 42 U.S.C. § 1983 (2000) complaint.            We have reviewed

the record and find no reversible error.             Accordingly, we affirm

for the reasons stated by the district court.              Boone v. Harrell,

No. 2:06-cv-00619-JBF-FBS (E.D. Va. Mar. 13, 2008).                    We deny

Boone’s motions for subpoenas and his motion to produce tape

recorded interviews.         We dispense with oral argument because the

facts   and    legal   contentions    are     adequately   presented    in   the

materials     before   the    court   and     argument   would   not   aid   the

decisional process.

                                                                       AFFIRMED




                                      - 2 -